UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1500


ERIC ALAN SANDERS,

                    Plaintiff - Appellant,

             v.

LOWE’S HOME CENTERS, LLC,

                    Defendant - Appellee,

             and

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, of Charlotte, NC;
JOHN HAYWARD; MIKE CALZAREETA; DOUG FORD; RAYVON IRBY,

                    Defendants.


Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. J. Michelle Childs, District Judge. (0:15-cv-02313-JMC)


Submitted: September 28, 2018                               Decided: October 17, 2018


Before AGEE, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Alan Sanders, Appellant Pro Se. Celeste T. Jones, William Grayson Lambert,
Richard James Morgan, MCNAIR LAW FIRM, PA, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Eric Alan Sanders appeals the district court’s order accepting the recommendation

of the magistrate judge and granting summary judgment to Lowe’s Home Centers, LLC,

on his employment discrimination claims. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Sanders v. Lowe’s Home Ctrs., LLC, No. 0:15-cv-02313-JMC (D.S.C. Apr. 20, 2018).

We deny Sanders’ motions to dismiss, for sanctions, and for reconsideration.       We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          3